TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00609-CV



                         Gary Kramer and CHBC, Inc., Appellants

                                               v.

                         Derrick Scott and Tiffany Scott, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 09-165-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


       Appellants Gary Kramer and CHBC, Inc. have filed a motion requesting this Court to dismiss

the instant appeal. Appellees do not oppose the motion. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a).




                                     __________________________________________

                                     Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: December 29, 2009